Citation Nr: 0302535	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  98-12 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss 
disability.

(The issues of entitlement to service connection for left ear 
hearing loss disability and entitlement to service connection 
for tinnitus will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on served on active duty for training 
(ACDUTRA) in the United States Naval Reserves (USNR) from 
June 1972 to September 1972.  Thereafter, he served on active 
duty in the United States Navy from October 1972 to September 
1974.  The veteran also had subsequent service in the USNR 
until March 1978, to include several periods of ACDUTRA.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Cleveland, Ohio RO.  This case was before the Board in 
September 2000 when it was remanded for additional 
development.

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for left 
ear hearing loss disability and entitlement to service 
connection for tinnitus pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When the development is 
completed with respect to these claims, the Board will then 
provide any notice of the development required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  The auditory thresholds for the right ear at the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are less 
than 40 decibels (dB); the auditory thresholds for at least 
three of these frequencies in the right ear are not 26 dB or 
greater; and the speech recognition score for the right ear 
is not less than 94 percent.


CONCLUSION OF LAW

Right ear hearing loss disability was not incurred or 
aggravated during active service, nor may the incurrence or 
aggravation of right ear sensorineural hearing loss during 
active service be presumed.  38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1112, 1131 (West Supp. 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.303, 3.304, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statements of the case, the Board's 
September 2000 remand, and letters from the RO to the 
veteran, in particular an August 2002 letter, the veteran and 
his representative have been informed of the evidence and 
information necessary to substantiate the veteran's claim, 
the information required to enable the RO to obtain evidence 
in support of this claim, the assistance that VA would 
provide to obtain evidence and information in support of this 
claim, and the evidence that the veteran should submit if he 
did not desire the RO to obtain such evidence on his behalf.  
Specifically, in a letter to the veteran dated in August 
2002, he was notified that to save time, he should obtain any 
private medical records.  However, VA could obtain such 
records if he submitted the complete name and addresses of 
the examiners and included authorization for VA to obtain the 
requested materials.  The veteran was also notified that he 
should provide more specific details about his 1977 Air Force 
entrance examination (to include date and location), and 
medical evidence, such as a statement from a health care 
professional, linking his claimed right ear hearing loss 
disability to his military service.  Additionally, in a March 
2000 supplemental statement of the case, the veteran was 
notified that VA had obtained all available service medical 
records from the service department.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that the veteran has been afforded 
an appropriate VA examination in conjunction with his claim.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence or information that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such available, outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.

Factual Background

The veteran served on active duty in the United States Navy 
from October 1972 to September 1974; his DD Form 214 notes 
that his primary specialty was ordnance mechanics.  Service 
medical records for this period of service are negative for 
complaints or findings related to right ear hearing loss 
disability.  A September 1974 report of medical history notes 
that the veteran denied a history of hearing loss or ear 
trouble.  A September 1974 release from active duty 
examination report notes that the "whispered voice" test was 
conducted and the veteran received a 15/15 evaluation for the 
right ear.  The examination report contains no audiometric 
test results and records no complaints of hearing difficulty 
or abnormalities of the right ear.  The veteran was found to 
be physically qualified for release from active duty.

Available service medical records from the veteran's period 
of service in the USNR are negative for complaints or 
findings related to right ear hearing loss disability.  A 
service medical record dated February 1, 1975, notes that the 
veteran certified that there had been no adverse change in 
his physical condition since his last examination; the 
veteran was examined and found to be physically qualified for 
14 days of training duty.  A service medical record dated 
February 14, 1975, notes that the veteran certified that 
there had been no adverse change in his physical condition 
since reporting for cruise; the veteran was examined and 
found to be physically qualified for release from 14 days of 
training duty.  An April 1976 report of medical history notes 
that the veteran denied a history of hearing loss or ear 
trouble.  An April 1976 triennial examination report notes 
normal clinical evaluation of the ears.  The examination 
report contains no audiometric test results and records no 
complaints of hearing difficulty or abnormalities of the 
right ear.  A service medical record dated March 16, 1977, 
notes that the veteran certified that there had been no 
adverse change in his physical condition since his last 
examination; the veteran was examined and found to be 
physically qualified for 12 days of training duty.  A service 
medical record dated March 27, 1977, notes that the veteran 
certified that there had been no adverse change in his 
physical condition since reporting for cruise; the veteran 
was examined and found to be physically qualified for release 
from 12 days of training duty.

An August 1997 examination report from Corporate Health 
Centre notes that the veteran reported exposure to noise-
specifically, gunfire-during his military service.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
40
LEFT
0
5
0
40
70

No speech audiometry results were noted.  The examiner noted 
findings of mild hearing loss in the right ear at 4000 Hertz.

The veteran submitted a claim for service connection for 
hearing loss in January 1998.  He indicated that his hearing 
loss began in 1972, during his service in the Navy.

A March 1998 VA examination report notes the veteran's 
complaint that he was exposed to gun, rifle and mortar noise 
during his military service.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
15
35
LEFT
0
5
0
35
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner noted that hearing in 
the right ear was normal.

During an October 1998 personal hearing, the veteran 
maintained that his exposure to gunfire in service caused his 
current hearing loss.  He stated that he never reported to 
sick call for problems with his ears during his military 
service.  He also alleged that he was first found to have 
hearing impairment in approximately 1977, when he underwent 
an examination for enlistment in the Air Force. 

In May 1999, the RO requested that the service department 
provide the veteran's complete service medical records.  In 
January 2000, the service department responded that all 
available service medical records had already been obtained 
in April 1998. 

In a September 2000 Remand, the Board instructed the RO to 
obtain any additional needed information from the veteran in 
order to locate any record of the veteran's examination for 
enlistment in the Air Force in approximately 1977.  The RO 
was also instructed to request the veteran to provide medical 
evidence, such as a statement from a health care 
professional, linking his claimed disability to his military 
service.

By letter dated in August 2002, the RO requested that the 
veteran provide more specific details about his 1977 Air 
Force entrance examination (to include date and location) to 
help the RO attempt to obtain this report.  The veteran was 
informed that the absence of this evidence might adversely 
affect the resolution of his claim.  The RO also requested 
that the veteran provide medical evidence, such as a 
statement from a health care professional, linking his 
claimed disability to his military service.  The veteran has 
not responded to this letter.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  Service 
incurrence or aggravation of organic disease of the nervous 
system (to include sensorineural hearing loss) may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such have resulted in a disability.  See 
38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of 
a present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this regard, it should be pointed out that impairment in 
hearing acuity is not considered a disability for purposes of 
an award of service connection unless audiometric test 
results, including speech recognition scores, have reached a 
certain level.  The provisions of 38 C.F.R. § 3.385 provide 
that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

After a thorough review of the record, the Board finds that 
the veteran does not have right ear hearing loss disability 
for service connection purposes.

As noted above, a March 1998 VA audiological evaluation 
disclosed pure tone thresholds of less than 40 decibels at 
the pertinent frequencies, and thresholds of 26 decibels or 
greater at less than three of the pertinent frequencies.  
Furthermore, word recognition ability as measured during the 
veteran's March 1998 examination was greater than 94 percent 
in the right ear.  The Board has taken into consideration the 
veteran's reports of hazardous noise exposure in service, as 
well as the clinical findings of hearing loss at certain 
frequency levels.  However, the foregoing examination results 
establish that the veteran's hearing loss is not to the 
degree required to establish the presence of a disability for 
service connection purposes.

Under the circumstances, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for right ear hearing loss 
disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

